Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 9 and 17 are objected to because of the following informalities:
The claims contain multiple recitations of claimed aggregate features. One example is claims 2, 9 and 17,  which recites “at least one member selected from the group of a pressure sensor, a motion sensor, an optical sensor, a flow sensor, a viscosity sensor, a density sensor, a temperature sensor, a Hall Effect sensor, a radioactive counter, a vibration sensor, a resistivity sensor, a conductivity sensor, an acoustic sensor, an ultrasonic sensor, a telemetry sensor, a torque sensor, an RPM sensor, a gyroscopic sensor, and a gas-detection sensor.”.
The guidance from the courts is that the combination of “at least one of” and a conjunctive list of items delineated with and is interpreted as requiring at least one of each element in the list. See Superguide v. DirectTV, Federal Circuit 02-1561.  So for the purpose of the examination ALL three of the property/status items must be determined.  Any invention only including any 2 of the 19 listed items would be patentably distinct.
The previous analysis is based on Superguide v. DirectTV, Federal Circuit 02-1561, where the limitation “first means for storing at least one of a desired program start time, a desired program end time, a desired program service, and a desired program type” was interpreted as a conjunctive list.  “A common treatise on grammar teaches that “an  at least one of a desired program type.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 8, 9, 11, 12, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (Pat.6554065) in view of Ishihara (US Pub.2019/0393451).

Regarding Claim 1, Fisher disclose a method comprising:

The examiner is asserting that in order to make a tool operable in a continuous mode, the tool would be connected to power at the surface prior to deployment.
 
      in response to the first indication, obtaining, by the at least one processor (Col. 4, lines 35-40, where tool 140 further includes detector electronics (electrical circuits and processors) 134), from at least one sensor at least one sensor measurement comprising data corresponding to a downhole environment (Col. 4, line 67 through Col. 5, line 6, where the memory logging tool 140 includes a pressure switch or pressure sensor 137 which is preset to a pressure threshold that is expected to be attained during the gravel packing operations. When this pressure threshold is exceeded, the tool 140 enters a wake-up mode);

      determining, by the at least one processor, that the at least one sensor measurement exceeds a particular threshold comprising a second indication and transitioning from the low power standby state to a logging state (Col. 2, line 65 through Col.3, line 5, where the tool is set at a sleep or inactive mode at the surface and activated upon the occurrence of a predefined condition. The tool may be activated when the wellbore pressure reaches or exceeds a predetermined threshold or by remotely activating it from surface or by providing a preset time delay, or by sensing the 
      in response to the second indication, capturing, by the at least one processor (Col. 4, lines 35-40, where  tool 140 further includes detector electronics (electrical circuits and processors) 134), the data corresponding to the downhole environment (Claims 3 and 6, where downhole tool; activating said tool is performed upon one (1) of (i) sensing a pressure exceeding a limit: (ii) sensing a pressure threshold;  (iii) sending a signal via a remote control); and

     storing, by the at least one processor, the data corresponding to the downhole environment (Col. 4, lines 35-40, where tool 140 further includes detector electronics (electrical circuits and processors) 134 and memory section 136).

Fisher does not disclose receiving, a first indication to transition from a powered-off state to a low power standby state.
Ishihara discloses receiving, a first indication to transition from a powered-off state to a low power standby state (para [0008], where, when a starting switch of a vehicle is off, maintaining a power saving standby-state of a vehicle-mounted information apparatus.
Ishihara does not explicitly disclose the powered-off state, but Ishihara discloses when  power is applied, default will be in the standby state until start switch is activated. 
It is inherent that when no power is applied the unit would be in a power-off state, and would transition to the standby-state, when power is applied by the circuit responding to an available power.

 Ishihara in the Fisher in order to save the power usage.

Regarding Claim 2, Fisher disclose  the method of claim 1, wherein the at least one sensor is at least one member selected from the group of a pressure sensor, a motion sensor, an optical sensor, a flow sensor, a viscosity sensor, a density sensor, a temperature sensor, a Hall Effect sensor, a radioactive counter, a vibration sensor, a resistivity sensor, a conductivity sensor, an acoustic sensor, an ultrasonic sensor, a telemetry sensor, a torque sensor, an RPM sensor, a gyroscopic sensor, and a gas-detection sensor (Col. 4, line 67 through Col. 5, line 6, where the memory logging tool 140 includes a pressure switch or pressure sensor 137).

Regarding Claim 4, Fisher in view of Ishihara disclose the method of claim 1, further comprising measuring, by the at least one sensor, the first indication to transition from the powered-off state to the low power standby state, as recited in the Claim 1.
Additionally, Fisher disclose further comprising measuring, by the at least one sensor, the first indication (Col. 4, lines 35-40, where tool 140 further includes detector electronics (electrical circuits and processors) 134 and a memory section 136.  Power to the tool electronic section and memory section and further Col.2, lines 65-67, where “tool may be operated in a continuous mode by activating the tool at the surface prior to deployment”, e.g., applying power);

The circuits receiving power is its own sensor which responds to power by entering default standby-power mode. 

Regarding Claim 5, Fisher in view of Ishihara disclose the method of claim 1, further comprising the first indication to transition from the powered-off state to the low power standby state, as recited in claim 1.
Additionally, Fisher dynamically sensing, by the at least one sensor, the first indication (Col. 4, lines 35-40, where tool 140 further includes detector electronics (electrical circuits and processors) 134 and a memory section 136. Power to the tool electronic section and memory section and further, Col.2, lines 65-67, where “tool may be operated in a continuous mode by activating the tool at the surface prior to deployment”, e.g., applying power).
The examiner is asserting that in order to make a tool operable in a continuous mode, the tool would be connected to power at the surface prior to deployment.
The circuits receiving power is its own sensor which responds to power by entering default standby-power mode. 


Regarding Claim 8, Fisher disclose a system comprising:
     a downhole tool disposed in a wellbore, the downhole tool comprising at least one sensor (Col.4, line 67 through Col. 5, line 6, where the memory logging tool 140 includes a pressure switch or pressure sensor 137);

      receive a first indication of the power state (Col.2, lines 65-67, where tool may be operated in a continuous mode by activating the tool at the surface prior to deployment, e.g., applying the power);
The examiner is asserting that in order to make a tool operable in a continuous mode, the tool would be connected to power at the surface prior to deployment and therefore the connecting tool with a power will be corresponds to the first indication.

      in response to the first indication, obtain from the at least one sensor at least one sensor measurement comprising data corresponding to a downhole environment;
(Col.4, lines 35-40, where tool 140 further includes detector electronics (electrical circuits and processors) 134), the data corresponding to the downhole environment (Claims 3 and 6, where downhole tool; activating said tool is performed upon one (1) of (i) sensing a pressure exceeding a limit: (ii) sensing a pressure threshold;  (iii) sending a signal via a remote control);

       determine that the at least one sensor measurement exceeds a particular threshold


      in response to the second indication, capture the data corresponding to the downhole environment (Col.4, lines 35-40, where tool 140 further includes detector electronics (electrical circuits and processors) 134), the data corresponding to the downhole environment (Claims 3 and 6, where downhole tool; activating said tool is performed upon one (1) of (i) sensing a pressure exceeding a limit: (ii) sensing a pressure threshold; (iii) sending a signal via a remote control); and
     store the data corresponding to the downhole environment (Col.4, lines 35-40, where tool 140 further includes detector electronics (electrical circuits and processors) 134 and memory section 136).

Fisher does not disclose receive a first indication to transition from a powered-off state to a low power standby state.
Ishihara discloses receiving, by at least one processor, a first indication to transition from a powered-off state to a low power standby state (para [0008],  when a starting switch of a vehicle is off, maintaining a power saving standby-state of a vehicle-mounted information apparatus).
Ishihara does not explicitly disclose the powered-off state, but Ishihara discloses when  power is applied, default will be in the standby state until start switch is activated. 
It is inherent that when no power is applied the unit would be in a power-off state, and would transition to the standby-state, when power is applied by the circuit responding to an available power.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide the standby state, as taught by Ishihara in the Fisher in order to save the power usage.

Regarding Claim 9, Fisher disclose, wherein the at least one sensor is at least one member selected from the group of a pressure sensor, a motion sensor, an optical sensor, a flow sensor, a viscosity sensor, a density sensor, a temperature sensor, a Hall Effect sensor, a radioactive counter, a vibration sensor, a resistivity sensor, a conductivity sensor, an acoustic sensor, an ultrasonic sensor, a telemetry sensor, a torque sensor, an RPM sensor, a gyroscopic sensor, and a gas-detection sensor (Col. 4, line 67 through Col. 5, line 6, where the memory logging tool 140 includes a pressure switch or pressure sensor 137).

Regarding Claim 11 is analyzed and rejected as discussed with respect to claim 4.Additionally, Fisher disclose at least on processor (Col. 4, lines 35-38, where tool 
140 further includes detector electronics (electrical circuits and processors) 
134 and a memory section 136).

12 is analyzed and rejected as discussed with respect to claim 5.Additionally, Fisher disclose at least on processor (Col. 4, lines 35-38, where tool 
140 further includes detector electronics (electrical circuits and processors) 
134 and a memory section 136).

Regarding Claim 15, Fisher in view of Ishihara disclose, the system of claim 8, wherein the at least one processor is disposed in the downhole tool (Col. 4, lines 35-40, where tool 140 further includes detector electronics (electrical circuits and processors) 134).

Regarding Claim 16, Fisher disclose a non-transitory computer-readable medium having instructions stored thereon that, when executed by at least one processor, cause the at least one processor to perform operations comprising:
       receiving a first indication of the power state (Col.2, lines 65-67, where “tool may be operated in a continuous mode by activating the tool at the surface prior to deployment”, e.g., applying power);
The examiner is asserting that in order to make a tool operable in a continuous mode, the tool would be connected to power at the surface prior to deployment.

      in response to the first indication, obtaining from at least one sensor at least one sensor measurement comprising data corresponding to a downhole environment (Col. 4, line 67 through Col. 5, line 6, where the memory logging tool 140 includes a pressure switch or pressure sensor 137 which is preset to a pressure threshold that is expected 
     determining that the at least one sensor measurement exceeds a particular threshold comprising a second indication and transitioning from the low power standby state to a logging state (Col. 4, line 67 through Col. 5, line 6, where the memory logging tool 140 includes a pressure switch or pressure sensor 137 which is preset to a pressure threshold that is expected to be attained during the gravel packing operations. When this pressure threshold is exceeded, the tool 140 enters a wake-up mode);
      in response to the second indication, capturing the data corresponding to the downhole environment (Col. 4, lines 35-40, where  tool 140 further includes detector electronics (electrical circuits and processors)134), the data corresponding to the downhole environment (Claims 3 and 6, where downhole tool; activating said tool is performed upon one (1) of (i) sensing a pressure exceeding a limit: (ii) sensing a pressure threshold;  (iii) sending a signal via a remote control); and
     storing the data corresponding to the downhole environment (Col. 4, lines 35-40, where tool 140 further includes detector electronics (electrical circuits and processors) 134 and memory section 136).
Fisher does not disclose receiving, a first indication to transition from a powered-off state to a low power standby state.
Ishihara discloses receiving, by at least one processor, a first indication to transition from a powered-off state to a low power standby state (para [0008], where, when a starting switch of a vehicle is off, maintaining a power saving standby-state of a vehicle-mounted information apparatus.
Ishihara does not explicitly disclose the powered-off state, but Ishihara discloses when  power is applied, default will be in the standby state until  start switch is activated. 
It is inherent that when no power is applied the unit would be in a power-off state, and would transition to the standby-state, when power is applied by the circuit responding to an available power.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide the standby state, as taught by Ishihara in the Fisher in order to save the power usage.

Regarding Claim 17 is analyzed and rejected as discussed with respect to claims 2 and 9.Regarding Claim 19 is analyzed and rejected as discussed with respect to claim 11.


Claims 3, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over 
Fisher (Pat.6554065) in view of Ishihara (US Pub.2019/0393451), as applied to the claims above and further in view of Larimore (US Pub.2018/0106927).

Regarding Claim 3, Fisher in view of Ishihara disclose the method of claim 1, further comprising receiving the first indication to transition from the powered-off state to the low power standby state, as recited in Claim 1. 
The combined system applied above does not disclose: a computing device located on a surface above the downhole environment.
Larimore discloses a computing device located on a surface above the downhole environment (Fig. 1, # 138, para [0016], where logging facility 138 collects measurements from logging tool 134, and includes computing facilities for controlling logging tool 134, processing the measurements gathered by logging tool 134, or storing measurements… logging facility 138 may be located remote from well site 102 and wellbore 112).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide computing device located on a surface above the downhole, as taught by Larimore in the combined system applied above in order to  more accurately determine the required power state.

Regarding Claim 10 is analyzed and rejected as discussed with respect to claim 3. Additionally, Fisher disclose at least on processor (Col. 4, lines 35-38, where tool 
140 further includes detector electronics (electrical circuits and processors) 
134 and a memory section 136).

Regarding Claim 18 is analyzed and rejected as discussed with respect to claims 3 and 10.
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Fisher (Pat.6554065) in view of Ishihara (US Pub.2019/0393451), as applied to the claims above and further in view of March (US Pub.2017/0328199).

Fisher in view of Ishihara disclose the method of claim 1, further sensing by the at least one sensor, the first indication to transition from the powered-off state to the low power standby state, as recited in Claim 1.

The combined system applied above does not disclose:
dynamically sensing in real-time sensing by the at least one sensor.
March disclose dynamically sensing in real-time sensing by the at least one sensor (para [0024], where systems that enable Measurement-While-Drilling (MWD) or Logging-While-Drilling (LWD) services with real-time data transfer from sensors or survey tools in a bottomhole assembly (BHA) to a surface location).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide dynamically sensing in real-time sensing, as taught by March in the combined system applied above reference in order to track the power state occurrence in the tool during real time.

Regarding Claim 13 is analyzed and rejected as discussed with respect to claim 6.Additionally, Fisher disclose at least on processor (Col. 4, lines 35-38, where tool 
140 further includes detector electronics (electrical circuits and processors) 134 and a memory section 136).

Regarding Claim 20 is analyzed and rejected as discussed with respect to claims 6 and 13.
s 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over 
Fisher (P and at.6554065) in view of Ishihara (US Pub.2019/0393451), as applied to the claim 1 and further in view of Alexander (Pat.10073659).

Regarding Claim 7, Fisher  in view of Ishihara disclose the method of claim 1, but do not disclose the particular threshold comprises one of an instantaneous threshold value, a rolling threshold value, a windowed threshold value, and a continuous threshold value.
Alexander disclose the particular threshold comprises one of an instantaneous threshold value, a rolling threshold value, a windowed threshold value, and a continuous threshold value (Col. 4, lines 26-34, where first threshold level (instantaneous power consumption) Thresh_1 corresponds to a lower threshold than the second threshold level (sustained power consumption) Thresh_2.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide instantaneous threshold level, as taught by Alexander in the combined system applied above reference in order to more efficiently use the power in the tool.

Regarding Claim 14 is analyzed and rejected as discussed with respect to claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KALERIA KNOX/
Examiner, Art Unit 2857
/REGIS J BETSCH/Primary Examiner, Art Unit 2857